Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
Exhibit 10.2
CONFIDENTIAL SETTLEMENT AGREEMENT AND MUTUAL RELEASE
     This Confidential Settlement Agreement and Mutual Release (“Confidential
Settlement Agreement”) is entered into as of the Effective Date by and between
Max-Planck-Gesellschaft zur Förderung der Wissenschaften e.V. (“MPG”),
Max-Planck-Innovation GmbH (“MI”) (collectively referred to herein as “Max
Planck”), and Alnylam Pharmaceuticals, Inc. (“Alnylam”), on the one hand, and
Whitehead Institute for Biomedical Research (“Whitehead”), Massachusetts
Institute of Technology (“MIT”), and the University of Massachusetts (“UMass”),
on the other hand.
     This Confidential Settlement Agreement is made with respect to the lettered
recitals below. The Definitions set forth in Section 1 below apply to the
recitals.
     A. MPG, MI, Alnylam, Whitehead, MIT, and UMass are parties to the
Litigation, which involves a dispute concerning the Tuschl I Patent Family and
the Tuschl II Patent Family. One of the claims asserted in the Litigation is
UMass’s claim pursuant to 35 U.S.C. § 256 to have Phillip D. Zamore, Phillip A.
Sharp, and David P. Bartel named as co-inventors of two issued patents in the US
Tuschl II Patent Family.
     B. The Parties deem it to be in their best interests and to their mutual
advantage to settle their disputes on the terms and conditions set forth in this
Confidential Settlement Agreement (including the exhibits attached hereto),
without admitting liability, in order to achieve certainty in their business
dealings and to avoid the expense of litigation. As part of their settlement of
the claims in the Litigation, including UMass’s counterclaim to correct
inventorship (described above), the Parties have agreed to common ownership of
the US Tuschl II Patent Family on the terms and conditions set forth in this
Confidential Settlement Agreement, including in the attached: Assignment
Agreement, Amendment to the Alnylam License Agreement, and Exclusive License
Agreement.
     NOW, THEREFORE, in consideration of all of the terms and conditions of this
Confidential Settlement Agreement, the Parties agree as follows:
     1. Definitions. The following words and phrases shall have the meanings set
forth below solely for purposes of this Confidential Settlement Agreement.
          1.1 “2001 Research Agreement” shall mean the JOINT INVENTION AND JOINT
MARKETING AGREEMENT between and among MPG, MI, Whitehead, MIT and UMass dated
September 19, 2001.
          1.2 “2003 Therapeutics Agreement” shall mean the JOINT INVENTION AND
JOINT MARKETING AGREEMENT FOR RNAI THERAPEUTIC PURPOSES between and among MPG,
MI, MIT and Whitehead dated July 30, 2003.
          1.3 “Affiliate” shall mean any corporation or other business entity
that now or in the future directly or indirectly controls, is controlled by, or
is under common control with, a Party or a third party (as the case may be as
used in this Confidential Settlement Agreement). Control means direct or
indirect ownership of, or other beneficial interest in, fifty percent (50%) or
more of the voting stock, other voting interest, or income of a corporation or
other business

 



--------------------------------------------------------------------------------



 



entity, or possession of the power to elect or appoint fifty percent (50%) or
more of the members of the governing body of the corporation or other business
entity. A corporation or other business entity shall be an Affiliate only during
such period of time that it meets the definition set forth in this Section 1.3.
          1.4 “Alnylam License Agreement” shall mean the Co-Exclusive License
Agreement between and among MI and Alnylam dated December 20, 2002, as amended,
and as approved by Whitehead and MIT pursuant to the letter dated July 30, 2003.
          1.5 “Amendment to the Alnylam License Agreement” shall mean the
Amendment between and among Alnylam, MI, MIT and Whitehead attached hereto as
Exhibit I.
          1.6 “Assignment Agreement” shall mean the Assignment Agreement between
and among MPG, Whitehead, MIT and UMass attached hereto as Exhibit A.
          1.7 [**].
          1.8 “Claim” or “Claims” shall mean any and all claims, actions, causes
of action, demands, costs, and charges of whatever nature, whether accrued now
or hereafter, whether known or unknown, including without limitation any and all
claims to recover attorneys’ fees and costs.
          1.9 “Defendants” shall mean Whitehead, UMass and MIT collectively.
          1.10 “Effective Date” shall mean March 14, 2011.
          1.11 “Exclusive License Agreement” shall mean the Exclusive License
Agreement to the US Tuschl II Patent Family between UMass and Alnylam attached
hereto as Exhibit B.
          1.12 “Litigation” shall mean the civil action entitled
Max-Planck-Gesellschaft zur Förderung der Wissenschaften e.V.,
Max-Planck-Innovation GmbH, and Alnylam Pharmaceuticals, Inc. v. Whitehead
Institute for Biomedical Research, Massachusetts Institute of Technology, and
the Board of Trustees of the University of Massachusetts, pending in the United
States District Court for the District of Massachusetts as Case
No. 09-CV-11116-PBS.
          1.13 “Merck” shall mean Merck & Co., Inc. and its Affiliates.
          1.14 “Merck Option Agreement” shall mean Merck’s rights under the
non-exclusive option agreement relating to the US Tuschl II Patent Family as
provided for in Section 2.2 of the Exclusive License Agreement.
          1.15 “Party” shall mean MPG, MI, Alnylam, Whitehead, MIT, or UMass,
and when used in the plural shall mean all of them.
          1.16 “Plaintiffs” shall mean MPG, MI and Alnylam collectively.

- 2 -



--------------------------------------------------------------------------------



 



          1.17 “Prosecution” shall mean the process of interacting with a patent
office such as the USPTO with respect to a patent application or patent,
including but not limited to responding to office actions, conducting examiner
interviews, filing continuing applications, drafting, amending and cancelling
claims, pursuing appeals (including in a court, in the case of an appeal from or
a challenge to a patent office action or decision), or otherwise seeking
allowance of a patent application or seeking correction, reexamination, reissue,
or patent term extension of an issued patent.
          1.18 “Prosecution Guidelines” shall mean the Tuschl I and II
Prosecution Guidelines attached as Exhibit C to this Confidential Settlement
Agreement.
          1.19 “UMass-Sirna Agreement” shall mean the License Agreement between
UMass and Sirna Therapeutics, Inc., now Merck & Co., Inc. (“Merck”), dated
September 8, 2003, as such license was in effect on the date on which the
Litigation was initially filed.
          1.20 “UMass’s Inventorship Claim” shall mean UMass’s Claim in the
Litigation pursuant to 35 U.S.C. § 256 to have Phillip D. Zamore, Phillip A.
Sharp, and/or David P. Bartel named as co-inventors of two issued patents in the
U.S. Tuschl II Patent Family, and any other Claim that may now or hereafter
exist to have any or all of Phillip D. Zamore, Phillip A. Sharp, or David P.
Bartel named as an inventor on any application or patent in the Tuschl II Patent
Family.
          1.21 “USPTO” shall mean the United States Patent and Trademark Office.
          1.22 “US Tuschl I Patent Family” shall mean any and all patents issued
by, and patent applications filed in, the USPTO as set forth in the attached
Exhibit D, entitled “RNA sequence-specific mediators of RNA interference,”
naming as inventors Thomas Tuschl, David P. Bartel, Phillip A. Sharp, and
Phillip D. Zamore, and any divisionals, continuations, continuation-in-part
applications thereof, requests for continued examination, reissues or
reexaminations of any of the foregoing filed in the USPTO.
          1.23 “Non-US Tuschl I Patent Family” shall mean any and all patents
issued by, and patent applications filed in, any country other than the United
States as set forth in the attached Exhibit E, entitled “RNA sequence-specific
mediators of RNA interference,” naming as inventors Thomas Tuschl, David P.
Bartel, Phillip A. Sharp, and Phillip D. Zamore, and any divisionals,
continuations, continuation-in-part applications thereof, requests for continued
examination, reissues or reexaminations of any of the foregoing filed in any
country other than the United States.
          1.24 “The Tuschl I Patent Family” shall mean the US Tuschl I Patent
Family and the Non-US Tuschl I Patent Family collectively.
          1.25 “US Tuschl II Patent Family” shall mean any and all patents
issued by, and patent applications filed in, the USPTO as set forth in the
attached Exhibit F, entitled “RNA Interference Mediating Small RNA Molecules,”
naming as inventors Thomas Tuschl, Sayda Elbashir, and Winfried Lendeckel, and
any divisionals, continuations, continuation-in-part applications thereof,
requests for continued examination, reissues or reexaminations of any of the
foregoing filed in the USPTO.

- 3 -



--------------------------------------------------------------------------------



 



          1.26 “Non-US Tuschl II Patent Family” shall mean any and all patents
issued by, and patent applications filed in, any country other than the United
States as set forth in the attached Exhibit G, entitled “RNA Interference
Mediating Small RNA Molecules,” naming as inventors Thomas Tuschl, Sayda
Elbashir, and Winfried Lendeckel, and any divisionals, continuations,
continuation-in-part applications thereof, requests for continued examination
reissues or reexaminations of any of the foregoing filed in any country other
than the United States.
          1.27 “The Tuschl II Patent Family” shall mean the US Tuschl II Patent
Family and the Non-US Tuschl II Patent Family collectively.
          1.28 “WGS Settlement Agreement” shall mean the Settlement Agreement
between MI, MPG, and Alnylam, on one hand, and Wolf, Greenfield & Sacks, P.C.,
on the other hand, attached hereto as Exhibit H.
     2. Patent Prosecution.
          2.1 Prosecution of the US Tuschl I Patent Family. Max Planck shall
have sole responsibility for Prosecution of the US Tuschl I Patent Family.
Prosecution shall be conducted according to the principles set forth in the
Prosecution Guidelines, which are incorporated herein. Max Planck shall (i) keep
all other Parties reasonably and promptly informed as to Prosecution of the US
Tuschl I Patent Family; (ii) furnish all other Parties copies of documents
relevant to the Prosecution of the US Tuschl I Patent Family, including timely
drafts of amendments and other responses to office actions reasonably in advance
of filing; and (iii) allow all other Parties to comment on all substantive
prosecution matters with respect to the Prosecution of the US Tuschl I Patent
Family.
          2.2 Prosecution of the Non-US Tuschl I Patent Family. UMass shall have
sole responsibility for Prosecution of the Non-US Tuschl I Patent Family.
Prosecution shall be conducted according to the principles set forth in the
Prosecution Guidelines, which are incorporated herein. UMass shall (i) keep all
other Parties reasonably and promptly informed as to Prosecution of the Non-US
Tuschl I Patent Family; (ii) furnish all other Parties copies of documents
relevant to the Prosecution of the Non-US Tuschl I Patent Family, including
timely drafts of amendments and other responses to office actions reasonably in
advance of filing; and (iii) allow all other Parties to comment on all
substantive prosecution matters with respect to the Prosecution of the Non-US
Tuschl I Patent Family.
          2.3 Prosecution of the US Tuschl II Patent Family. Max Planck shall
have sole responsibility for Prosecution of the US Tuschl II Patent Family.
Prosecution shall be conducted according to the principles set forth in the
Prosecution Guidelines, which are incorporated herein. Max Planck shall (i) keep
all other Parties reasonably and promptly informed as to Prosecution of the US
Tuschl II Patent Family; (ii) furnish all other Parties copies of documents
relevant to the Prosecution of the US Tuschl II Patent Family, including timely
drafts of amendments and other responses to office actions reasonably in advance
of filing; and (iii) allow all other Parties to comment on all substantive
prosecution matters with respect to the Prosecution of the US Tuschl II Patent
Family.

- 4 -



--------------------------------------------------------------------------------



 



          2.4 Prosecution of the Non-US Tuschl II Patent Family. Max Planck
shall have sole responsibility for Prosecution of the Non-US Tuschl II Patent
Family. Prosecution shall be conducted according to the principles set forth in
the Prosecution Guidelines, which are incorporated herein. Max Planck shall
(i) keep all other Parties reasonably and promptly informed as to Prosecution of
the Non-US Tuschl II Patent Family; (ii) furnish all other Parties copies of
documents relevant to the Prosecution of the Non-US Tuschl II Patent Family,
including timely drafts of amendments and other responses to office actions
reasonably in advance of filing; and (iii) allow all other Parties to comment on
all substantive prosecution matters with respect to the Prosecution of the
Non-US Tuschl II Patent Family.
          2.5 Outside Patent Prosecution Counsel. The Parties shall agree upon a
law firm to handle Prosecution of both the US Tuschl I and the US Tuschl II
Patent Families. Such law firm shall initially be Lando & Anastasi, LLP. In the
event that such law firm withdraws or Max Planck decides to change the law firm
prosecuting the US Tuschl I Patent Family and the US Tuschl II Patent Family,
then Max Planck shall provide prompt notice of such event to MIT, UMass and
Whitehead along with a recommended law firm to assume such prosecution from such
point forward. Max Planck’s recommendation shall be subject to consent by MIT,
UMass and Whitehead, such consent not to be unreasonably withheld or delayed.
MPG (and/or MI, as appropriate), MIT, UMass and Whitehead shall each execute a
Power of Attorney in favor of the agreed-upon law firm (or replacement law firm,
as the case may be), as well as a reasonable conflict of interest waiver in the
form requested by such law firm (or replacement law firm, as the case may be)
that waives any conflict of interest in connection with the Prosecution of The
Tuschl I and The Tuschl II Patent Families. The Parties shall also agree upon
law firms to handle Prosecution of the Non-US Tuschl I and Non-US Tuschl II
Patent Families and shall likewise execute Powers of Attorney and (if requested)
reasonable conflict of interest waivers that waive any conflict of interest in
connection with the Prosecution of The Tuschl I and The Tuschl II Patent
Families in favor of such law firms. The Parties agree that the law firm of
Nelson Mullins Riley & Scarborough LLP may handle Prosecution of the Non-US
Tuschl I Patent Family and that they will execute Powers of Attorney and
reasonable conflict of interest waivers in favor of such law firm that waive any
conflict of interest in connection with the Prosecution of The Tuschl I and The
Tuschl II Patent Families. The Parties agree that the law firm of Weickman &
Weickman may handle Prosecution of the Non-US Tuschl II Patent Family and that
they will execute Powers of Attorney and reasonable conflict of interest waivers
that waive any conflict of interest in connection with the Prosecution of The
Tuschl I and The Tuschl II Patent Families in favor of such law firm.
          2.6 No Goldstein Petition. The Parties agree not to seek to withdraw
the Powers of Attorney they execute pursuant to Section 2.5 above, whether
through a petition filed in the USPTO pursuant to 37 CFR § 1.36 under In re
Goldstein, 16 USPQ2d 1963 (Dep. Ass’t Com’r for Patents 1988), or otherwise.
Further, each Party hereby consents to, and does, waive any conflict of interest
of any attorney designated pursuant to Section 2.5 above in connection with the
Prosecution of The Tuschl I and The Tuschl II Patent Families. Each Party
further represents and warrants that it has consented to such conflict waiver
after consultation with independent counsel and that the implications and risks
of common representation in connection with the Prosecution of The Tuschl I and
The Tuschl II Patent Families as provided for herein have been explained to
them.

- 5 -



--------------------------------------------------------------------------------



 



          2.7 Costs of Patent Prosecution. As between Max Planck, Whitehead, MIT
and UMass, [**] shall pay for all expenses, including attorneys’ fees, incurred
in the Prosecution of the US Tuschl I Patent Family, the US Tuschl II Patent
Family, and the Non-US Tuschl II Patent Family, PROVIDED THAT nothing herein
shall be deemed to relieve any research reagent licensee of an existing
obligation to pay, in addition to royalties, a portion of all fees and costs,
including attorneys’ fees, incurred in the Prosecution of The Tuschl I Patent
Family and The Tuschl II Patent Family under the terms set forth in the license
agreements entered pursuant to the 2001 Research Agreement. As between Max
Planck, Whitehead, MIT and UMass, [**] shall pay for all expenses, including
attorneys’ fees, incurred in the Prosecution of the Non-US Tuschl I Patent
Family, PROVIDED THAT nothing herein shall be deemed to relieve any research
reagent licensee of an existing obligation to pay, in addition to royalties, a
portion of all fees and costs, including attorneys’ fees, incurred in the
Prosecution of The Tuschl I Patent Family under the terms set forth in the
license agreements entered pursuant to the 2001 Research Agreement. For
avoidance of doubt, this Section 2.7 does not authorize any Party to amend, and
does not require any Party to consent to any amendment of, any license granted
pursuant to the 2001 Research Agreement.
          2.8 Amendment to 2001 Research Agreement. The third Whereas clause on
page 1 of the 2001 Research Agreement is hereby amended to replace “MPG” with
“MPG, M.I.T., Whitehead and UMass . . . “ with the remainder of that Whereas
clause to remain unchanged. Section 1, entitled “Patent Management,” and Section
3(a) of the section entitled “Patent Maintenance,” of the 2001 Research
Agreement are hereby superseded in their entirety and replaced by the provisions
of Section 2.1 through 2.5 and 2.7 of this Confidential Settlement Agreement.
Section 4, entitled “Sharing of Revenue,” of the 2001 Research Agreement is
hereby amended to read as follows: “First, a [**] percent ([**]%) administration
fee shall be deducted from all revenue and equity received by the licensing
agent, whether M.I.T. or GI, from license fees and royalties from the PATENT
PACKAGE. Then, the remaining revenue and equity shall be distributed by M.I.T.
and GI on at least a quarterly basis as follows: (a) [**]% shall be paid to GI,
and shall be attributed to the MPG Invention. (b) [**]% shall be paid to M.I.T.,
and shall be distributed in the following way by M.I.T.: ...” Clauses (i), (ii),
and (iii) of Section 4 remain unchanged.
          2.9 Amendment to 2003 Therapeutics Agreement. Section 1, entitled
“Patent Management,” and Section 2(a) of the section entitled “Patent
Maintenance,” of the 2003 Therapeutics Agreement are hereby superseded in their
entirety and replaced by the provisions of Sections 2.1 through 2.5 and 2.7 of
this Confidential Settlement Agreement.
          2.10 [**].
          2.11 [**].
          2.12 Bayh-Dole Reports. To the extent that any periodic reports must
be filed with the U.S. Government under the provisions of the Bayh-Dole Act in
connection with the prosecution of The Tuschl I Patent Family, Max Planck agrees
to timely provide MIT with the necessary information to prepare such reports and
MIT agrees to prepare and file such reports on behalf of all of the co-owners of
The Tuschl I Patent Family.

- 6 -



--------------------------------------------------------------------------------



 



     3. Other Agreements.
          3.1 Assignment Agreement, Exclusive License Agreement, and Amendment
to the Alnylam License Agreement. Not later than the Effective Date, MPG,
Whitehead, MIT, and UMass shall execute and deliver the Assignment Agreement.
Immediately following delivery of the Assignment Agreement, (i) Alnylam and
UMass shall execute and deliver the Exclusive License Agreement, and
(ii) Alnylam, MI, MIT and Whitehead shall execute and deliver the Amendment to
the Alnylam License Agreement.
          3.2 WGS Settlement Agreement. Not later than the Effective Date, MPG,
MI, Alnylam and Wolf, Greenfield & Sacks, P.C. shall enter into the WGS
Settlement Agreement.
          3.3 [**]
               3.3.1 [**]
               3.3.2 [**]
               3.3.3 [**]
               3.3.4 [**]
          3.4 UMass Payments to Alnylam. In consideration of the rights granted
under the Merck Option Agreement, UMass shall pay Alnylam (i) [**] percent
([**]%) of any additional payments or other consideration (exclusive of any
milestone payments due under the UMass-Sirna Agreement) that UMass receives from
Merck solely for rights to the US Tuschl II Family, and (2) [**] percent ([**]%)
of royalty income (exclusive of any milestone payments due under the UMass-Sirna
Agreement) that UMass receives from Merck solely for rights to the US Tuschl II
Family. For the avoidance of any doubt, the Parties acknowledge and agree:
(i) UMass shall have no obligation to make any payment to Alnylam in the event
that UMass and Merck agree that the milestone payment provided for in the
UMass-Sirna Agreement upon issuance of a patent in the US Tuschl I Patent Family
shall be due if a patent issues in either the US Tuschl I Patent Family or the
US Tuschl II Patent Family; (ii) if UMass increases the consideration it
receives from Merck above the consideration described in the UMass-Sirna
Agreement in exchange for rights to the US Tuschl II Patent Family, then Alnylam
shall be entitled to [**] percent ([**]%) of such increased amount; and (iii) if
UMass receives income under the UMass-Sirna Agreement solely as a result of the
license of the US Tuschl II Patent Family (i.e., such payments would not have
been made on account of the license to the US Tuschl I Patent Family), then
Alnylam shall be entitled to [**] percent ([**]%) of such amount. UMass shall
make such payments to Alnylam not later than [**] days after receipt of the
corollary payment from Merck.
          3.5 No Termination of Merck Option Agreement. No challenge to the
validity, enforceability, or inventorship of any application or patent in the
Non-US Tuschl II Patent Family made by Merck outside of the United States shall
have the effect of terminating Merck’s rights under Merck Option Agreement.

- 7 -



--------------------------------------------------------------------------------



 



          3.6 No Use of Merck License. Max Planck and Alnylam agree that neither
the existence nor the terms of any license entered into by Merck pursuant to a
Merck Option Agreement for rights to the US Tuschl II Patent Family shall be
admissible for any purpose in any infringement action, opposition proceeding,
nullity proceeding, or other judicial or administrative proceeding in which the
validity of any member of the Tuschl II Patent Family may be challenged.
     4. Survival of the 2001 Research Agreement and 2003 Therapeutics Agreement.
Except as explicitly amended by this Confidential Settlement Agreement, the 2001
Research Agreement and the 2003 Therapeutics Agreement remain in force and
effect. The Parties further covenant and agree that the allocation and
distribution of revenue and equity under the 2001 Research Agreement as amended
by this Confidential Settlement Agreement and under the 2003 Therapeutics
Agreement as amended by this Confidential Settlement Agreement shall remain
unchanged regardless of the issuance or non-issuance of patents in either The
Tuschl I Patent Family or The Tuschl II Patent Family.
     5. Challenges to The Tuschl I and The Tuschl II Patent Families.
          5.1 No Challenges. Alnylam, Max Planck, Whitehead, MIT and UMass and
their Affiliates shall not voluntarily challenge or cause to be challenged the
validity, enforceability or inventorship of any patents in The Tuschl I Patent
Family or The Tuschl II Patent Family before any court, agency, or other
tribunal (including the USPTO).
          5.2 No Participation. Alnylam, Max Planck, Whitehead, MIT and UMass
and their Affiliates shall not initiate, or knowingly support or assist any
third party with, any legal or administrative proceeding that seeks to
invalidate, revoke, reexamine, challenge inventorship or render unenforceable
any patents in The Tuschl I Patent Family or The Tuschl II Patent Family,
including any proceeding before the USPTO. As used in the preceding sentence,
“knowingly” shall mean knowing that the participation or assistance, at the time
it is given, relates to any actual or prospective legal or administrative
proceeding that seeks to invalidate, revoke, reexamine, or render unenforceable
any patents in The Tuschl I Patent Family or The Tuschl II Patent Family,
including any proceeding before the USPTO. Nothing herein shall preclude a Party
from participating in such a proceeding to support the validity or
enforceability of any patent in The Tuschl I Patent Family or The Tuschl II
Patent Family. No Party shall be deemed to have violated any provision of this
Section 5 based solely on activities: (i) undertaken by one or more of its
licensees or Merck, without any support of such activities by the Party;
(ii) undertaken at the request of a licensee, of a license granted pursuant to
the 2001 Research Agreement, to the extent such activities are required by the
license agreement as it currently provides as of the Effective Date; or
(iii) required by a lawful subpoena or court order. For avoidance of doubt, this
Section 5.2 does not authorize any Party to amend, and does not require any
Party to consent to any amendment of, any license granted pursuant to the 2001
Research Agreement.
          5.3 Compelled Testimony. Sections 5.1 and 5.2 shall not apply to any
testimony, documents or other evidence provided in response to a subpoena or
order issued by any court, tribunal, or agency.

- 8 -



--------------------------------------------------------------------------------



 



     6. No Further Conveyances of Rights. (a) UMass, MIT and Whitehead each
covenant and agree, other than as expressly provided for, or agreed to, in: the
2001 Research Agreement, the 2003 Therapeutics Agreement, the Alnylam License
Agreement or the two non-asserts attached to the August 6, 2004 letter from MIT
to Kevin Nash of Dharmacon, (i) not to dedicate to the public nor to convey to
any entity whatsoever, including to any of its or their Affiliates, whether by
assignment, license or otherwise, any interest in the US Tuschl II Patent Family
without the prior written consent of Max Planck; and (ii) not to make any
representation in any form or manner that any patent application or patent in
the US Tuschl II Patent Family may be used for research purposes. (b) Under no
circumstance shall UMass, MIT or Whitehead disclaim or otherwise relinquish
ownership of any US Tuschl II Patent without the prior written consent of Max
Planck. In the event that UMass, MIT or Whitehead does disclaim or otherwise
relinquish its ownership interest in any US Tuschl II Patent, such Party shall
be deemed to have disclaimed and relinquished its ownership interest in every
patent in the US Tuschl II Patent Family and every patent in The Tuschl I Patent
Family in order to maintain common ownership between The Tuschl I Patent Family
and The Tuschl II Patent Family. (c) For purposes of clarity, this Section 6
does not affect or limit the rights and abilities of any licensing agent under
the 2001 Research Agreement or the 2003 Therapeutics Agreement to negotiate and
enter into licenses with any third party on behalf of the parties to those
agreements, subject to existing contractual obligations.
     7. Releases, Covenants Not to Sue, and Dismissals.
          7.1 Releases by Plaintiffs. Plaintiffs, on behalf of themselves and
their predecessors, successors, assigns, and Affiliates, do hereby now and
forever release and discharge Defendants, and their predecessors, successors,
assigns, and Affiliates, and each of their respective current and former
trustees, officers, directors, employees, agents, attorneys, and
representatives, from: (i) any and all Claims concerning any act or omission
occurring prior to the execution of this Confidential Settlement Agreement that
are related to, or connected in any way with, the Tuschl I Patent Family, the
Tuschl II Patent Family, UMass’s Inventorship Claim, or the Litigation,
including without limitation any and all claims that were raised or could have
been raised in the Litigation, any and all claims for breach of the 2001
Research Agreement, the 2003 Therapeutics Agreement, or the Alnylam License
Agreement; and (ii) any and all Claims to recover attorneys’ fees and costs, or
to be defended, indemnified, or held harmless, in connection with The Tuschl I
and/or The Tuschl II Patent Families, (including without limitation the
Prosecution of The Tuschl I and/or The Tuschl II Patent Families), UMass’s
Inventorship Claim, the Litigation, the 2001 Research Agreement, the 2003
Therapeutics Agreement, or the Alnylam License Agreement, .
          7.2 Releases by Defendants. Defendants, on behalf of themselves and
their predecessors, successors, assigns, and Affiliates (collectively, the
“Releasing Entities”), do hereby now and forever release and discharge
Plaintiffs, and their predecessors, successors, assigns, and Affiliates, and
each of their respective current and former trustees, officers, directors,
employees, agents, attorneys, and representatives, from: (i) any and all Claims
concerning any act or omission occurring prior to the execution of this
Confidential Settlement Agreement that are related to, or connected in any way
with, The Tuschl I Patent Family, The Tuschl II Patent Family, UMass’s
Inventorship Claim, or the Litigation, including without limitation any and all
claims that were raised or could have been raised in the Litigation, any and

- 9 -



--------------------------------------------------------------------------------



 



all claims for breach of the 2001 Research Agreement, the 2003 Therapeutics
Agreement, or the Alnylam License Agreement; and (ii) any and all Claims to
recover attorneys’ fees and costs, or to be defended, indemnified, or held
harmless, in connection with The Tuschl I Patent Family, The Tuschl II Patent
Family (including without limitation the Prosecution of The Tuschl I Patent
Family or The Tuschl II Patent Family), UMass’s Inventorship Claim, the
Litigation, the 2001 Research Agreement, the 2003 Therapeutics Agreement, or the
Alnylam License Agreement, provided, however, that the release contained in this
Section 7.2 shall not extend to any claim for indemnification under Section 7.1
of the Alnylam License Agreement for a claim brought against Whitehead or MIT by
a non-Releasing Entity other than a claim seeking to recover attorneys’ fees and
costs in connection with the Litigation or a claim seeking to recover attorneys’
fees and costs incurred prior to the Effective Date in connection with the
Prosecution of The Tuschl I Patent Family or The Tuschl II Patent Family.
          7.3 Releases by Whitehead. Whitehead, on behalf of itself and its
predecessors, successors, assigns, and Affiliates, does hereby now and forever
release and discharge UMass and MIT, and their predecessors, successors,
assigns, and Affiliates, and each of their respective current and former
trustees, officers, directors, employees, agents, attorneys, and
representatives, from: (i) any and all Claims concerning any act or omission
occurring prior to the execution of this Confidential Settlement Agreement that
are related to, or connected in any way with, the Tuschl I Patent Family, the
Tuschl II Patent Family, UMass’s Inventorship Claim, or the Litigation,
including without limitation any and all claims that were raised or could have
been raised in the Litigation, any and all claims for breach of the 2001
Research Agreement, the 2003 Therapeutics Agreement, or the Alnylam License
Agreement; and (ii) any and all Claims to recover attorneys’ fees and costs, or
to be defended, indemnified, or held harmless, in connection with The Tuschl I
and/or The Tuschl II Patent Families, (including without limitation the
Prosecution of The Tuschl I and/or The Tuschl II Patent Families), UMass’s
Inventorship Claim, the Litigation, the 2001 Research Agreement, the 2003
Therapeutics Agreement, or the Alnylam License Agreement.
          7.4 Releases by UMass and MIT. UMass and MIT, on behalf of themselves
and their predecessors, successors, assigns, and Affiliates, do hereby now and
forever release and discharge Whitehead and each other, and their predecessors,
successors, assigns, and Affiliates, and each of their respective current and
former trustees, officers, directors, employees, agents, attorneys, and
representatives, from: (i) any and all Claims concerning any act or omission
occurring prior to the execution of this Confidential Settlement Agreement that
are related to, or connected in any way with, the Tuschl I Patent Family, the
Tuschl II Patent Family, UMass’s Inventorship Claim, or the Litigation,
including without limitation any and all claims that were raised or could have
been raised in the Litigation, any and all claims for breach of the 2001
Research Agreement, the 2003 Therapeutics Agreement, or the Alnylam License
Agreement; and (ii) any and all Claims to recover attorneys’ fees and costs, or
to be defended, indemnified, or held harmless, in connection with The Tuschl I
and/or The Tuschl II Patent Families, (including without limitation the
Prosecution of The Tuschl I and/or The Tuschl II Patent Families), UMass’s
Inventorship Claim, the Litigation, the 2001 Research Agreement, the 2003
Therapeutics Agreement, or the Alnylam License Agreement.
          7.5 Covenant Not to Sue. The Parties and their Affiliates shall not
now or at any time in the future initiate any legal proceeding anywhere in the
world asserting any Claim

- 10 -



--------------------------------------------------------------------------------



 



released pursuant to Sections 7.1 through 7.4. Any Party that breaches (or whose
Affiliate breaches) the obligations under this Section 7.5 (i) consents to the
dismissal of such legal proceeding and to the entry of a permanent injunction
restraining the breaching Party (or Affiliate) from initiating any future legal
proceeding asserting any Claim released pursuant to this Confidential Settlement
Agreement; and (ii) shall be liable to the other Party and its Affiliates for
their reasonable attorneys’ fees and costs incurred in securing the dismissal of
such legal proceeding and the entry of such permanent injunction.
          7.6 Dismissal of Litigation. Not later than three (3) business days
after the Effective Date, the Parties shall file a Stipulated Order of
Dismissal, in the form of Exhibit J attached hereto, requesting the court to
dismiss with prejudice the Litigation and all claims and counterclaims asserted
therein.
          7.7 No Licenses or Releases to Unnamed Third Parties. For the sake of
clarity, the Parties acknowledge and agree that this Confidential Settlement
Agreement grants no license to and releases no Claims against any other third
party not specifically provided for in this Confidential Settlement Agreement or
the Exhibits thereto.
     8. Further Assurances. Each Party covenants and agrees that it shall
execute and deliver such other documents as may be required to implement any
provision of this Agreement.
     9. Limitation of Remedies. UNLESS A REPRESENTATION OR WARRANTY OF A PARTY
IN THIS CONFIDENTIAL SETTLEMENT AGREEMENT IS KNOWINGLY FALSE, IN NO OTHER EVENT
SHALL THE PARTIES, THEIR TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND AFFILIATES
BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, DIRECT OR
INDIRECT, FOR A BREACH OF THIS CONFIDENTIAL SETTLEMENT AGREEMENT, INCLUDING
ECONOMIC DAMAGES, ATTORNEYS’ FEES (EXCEPT AS SET FORTH IN SECTION 7.5), DIRECT
OR INDIRECT, OR INJURY TO PROPERTY OR LOST PROFITS, REGARDLESS OF WHETHER THE
PARTY OR PARTIES SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT
SHALL KNOW OF THE POSSIBILITY OF THE FOREGOING.
          10. Confidentiality.
               10.1 Limitations on Disclosure. The Parties and their counsel
shall take reasonable measures to ensure that the terms of this Confidential
Settlement Agreement remain strictly confidential and are not disclosed to any
third party, except as specifically set forth in Sections 10.1.1 through 10.1.6.
               10.1.1 Pursuant to Order. The terms of this Confidential
Settlement Agreement may be disclosed pursuant to any order or subpoena
requiring disclosure in any legal proceeding, but only so long as the Party that
has the disclosure requirement provides the other Parties with written notice of
such requirement not later than [**] after first learning of such order or
subpoena.
               10.1.2 Professional Advisers. The terms of this Confidential
Settlement Agreement may be disclosed to any Party’s attorney, accountant,
auditor, or insurer, but only so

- 11 -



--------------------------------------------------------------------------------



 



long as any such person or entity is informed of this confidentiality provision
and agrees in writing to take reasonable measures to keep the terms of this
Confidential Settlement Agreement strictly confidential and prevent their
disclosure to any third party except as permitted by Section 10.1.5.
               10.1.3 Merck. The terms of this Confidential Settlement Agreement
may be disclosed to Merck, but only so long as Merck is informed of this
confidentiality provision and agrees in writing to take reasonable measures to
keep the terms of this Confidential Settlement Agreement strictly confidential
and prevent their disclosure to any third party except as permitted by
Section 10.1.5 and 10.1.6.
               10.1.4 Licensees. A redacted version of this Confidential
Settlement Agreement may be disclosed to any licensee of a license agreement
entered into pursuant to the 2001 Research Agreement solely to the extent
required by such license agreement with any of the Parties, provided that all
terms and provisions of this Confidential Settlement Agreement that need not be
disclosed to such licensee are redacted, and further provided that the
disclosing Party takes reasonable measures to keep the terms of this
Confidential Settlement Agreement strictly confidential and prevent their
disclosure to any third party except as permitted by Section 10.1.5. Prior to
making any such disclosure, the Party intending to make the disclosure shall
provide the other Parties with a redacted version of this Confidential
Settlement Agreement to be disclosed pursuant to this Section 10.1.4 and give
the other Parties a reasonable opportunity to object to the content of the
redacted document on the ground that it would disclose more information than
authorized by this Section 10.1.
               10.1.5 Required by Law. The terms of this Confidential Settlement
Agreement may be disclosed as required by law, including but not limited to any
disclosure required to be made pursuant to the reporting obligations applicable
to nonprofit corporations or recipients of federal funds or as required by the
Securities and Exchange Commission or other such regulatory authorities, or as
required by the Office of the Attorney General of the Commonwealth of
Massachusetts. Prior to making any such disclosure, the Party intending to make
the disclosure shall provide the other Parties with a redacted version of this
Confidential Settlement Agreement to be disclosed pursuant to this
Section 10.1.5 and give the other Parties a reasonable opportunity to object to
the content of the redacted document on the ground that it would disclose more
information than authorized by this Section 10.1.5.
               10.1.6 Public Information. Any term of this Confidential
Settlement Agreement may be disclosed publicly only to the extent such term is
publicly known or widely disseminated to the public, other than through the
wrongful act of the Party or its Affiliates, prior to the disclosure by the
Party.
               10.2 Media Inquiries. Notwithstanding the generality of the
restrictions imposed by Section 10.1, a Party may disclose that there has been a
settlement of the Parties’ disputes, the terms of which settlement are
confidential, and Alnylam may issue the press release attached hereto as
Exhibit K. No other statements or releases to the press shall be made by any
Party concerning the terms of this Confidential Settlement Agreement, except
that the Parties may disclose the information contained in Alnylam’s press
release and may disclose that

- 12 -



--------------------------------------------------------------------------------



 



pursuant to the settlement, The Tuschl II Patent Family became co-owned by MPG,
Whitehead, MIT and UMass.
     11. Final and Binding Agreement. Each Party agrees that it has made such
investigation of all matters pertaining to this Confidential Settlement
Agreement that such Party deems necessary. Each Party agrees that it is not
relying in any manner on any statement, promise, representation or omission,
whether oral or written, express or implied, made by any person or entity, not
specifically set forth in this Confidential Settlement Agreement (or in an
exhibit attached hereto), including but not limited to any statement, promise,
representation or omission concerning The Tuschl I Patent Family, The Tuschl II
Patent Family or the Litigation. Each Party acknowledges that, after execution
of this Confidential Settlement Agreement, such Party may discover facts
different from or in addition to those which it now knows or believes to be
true. Nevertheless, each Party agrees that this Confidential Settlement
Agreement shall be and remain in full force and effect in all respects,
notwithstanding such different or additional facts. This Confidential Settlement
Agreement is intended to be, and is, final and binding on all Parties,
regardless of any allegation of misrepresentation, mistake of law or fact, or
any other circumstances whatsoever, unless a Party knowingly made a false
representation or warranty in this Confidential Settlement Agreement.
     12. Assignment. This Confidential Settlement Agreement is personal to the
Parties and no rights or obligations under this Confidential Settlement
Agreement may be assigned by any Party without the prior written consent of the
other Parties.
     13. Compromise Agreement. This Confidential Settlement Agreement is a
compromise and settlement of disputed Claims and is not intended to be, nor
shall be construed as, any admission of liability or wrongdoing by any Party.
     14. Warranties and Representations.
          14.1 No Assignment of Claims. Each Party warrants and represents that
such Party has not sold, assigned, conveyed, pledged, encumbered, or otherwise
in any way transferred to any person or entity any Claim released by such Party
pursuant to this Confidential Settlement Agreement.
          14.2 No Assignment of Patent Ownership. Each Party warrants and
represents that such Party has not sold, assigned, conveyed, pledged,
encumbered, or otherwise in any way transferred to any person or entity any
ownership or partial ownership interest in the Tuschl I Patent Family as of the
Effective Date.
          14.3 Independent Advice. Each Party warrants and represents that it
has received or had the opportunity to obtain independent legal advice from such
Party’s attorney with respect to the rights and obligations arising from, and
the advisability of executing, this Confidential Settlement Agreement.
          14.4 Due Authorization. Each Party warrants and represents that such
Party is fully entitled and duly authorized to enter into and deliver this
Confidential Settlement Agreement. In particular, and without limiting the
generality of the foregoing, each Party

- 13 -



--------------------------------------------------------------------------------



 



warrants and represents that it is fully entitled to grant the releases, enter
into the covenants, and undertake the obligations set forth herein.
          14.5 Corporate Power. The Parties warrant and represent that they are
duly organized and validly existing, and that they have full corporate power and
authority to enter into this Confidential Settlement Agreement and carry out the
provisions hereof.
          14.6 Survival of Warranties. All warranties and representations set
forth in this Confidential Settlement Agreement (and in any exhibit attached
hereto) shall survive the execution and delivery of this Confidential Settlement
Agreement.
          14.7 Licenses Granted Under 2001 Research Agreement.
               14.7.1 MIT License Grants. MIT warrants and represents that the
only licenses that MIT has granted pursuant to the 2001 Research Agreement under
which a current or former licensee currently has any rights or Claims are
licenses to [**].
               14.7.2 Max Planck License Grants. Max Planck warrants and
represents that it has not granted any licenses pursuant to the 2001 Research
Agreement under which a current or former licensee currently has any rights or
Claims.
     15. General Provisions.
          15.1 Choice of Law. This Confidential Settlement Agreement shall be
governed by and construed in accordance with the internal substantive laws of
the Commonwealth of Massachusetts as applied to contracts made and wholly
performed within the Commonwealth of Massachusetts without regard to its
principles of choice of law. Each Party agrees that it shall not argue to any
court or other tribunal that the substantive laws of the state Commonwealth of
Massachusetts do not govern the construction or enforcement of this Confidential
Settlement Agreement.
          15.2 No Oral Modification. No provision of this Confidential
Settlement Agreement can be waived, modified, amended, or supplemented except in
a writing that expressly references this Confidential Settlement Agreement and
is signed by an authorized representative of each Party to be bound.
          15.3 No Construction Against Drafter. Because all Parties have
participated in drafting, reviewing, and editing the language of this
Confidential Settlement Agreement, no presumption for or against any Party
arising out of drafting all or any part of this contract shall be applied in any
action whatsoever.
          15.4 No Third-Party Beneficiaries. The Parties agree that there are no
third-party beneficiaries of any kind to this Confidential Settlement Agreement.
          15.5 Entire Agreement. This Confidential Settlement Agreement, along
with the Prosecution Guidelines attached as Exhibit A hereto, constitutes the
entire agreement and understanding between the Parties and supersedes all prior
agreements and understandings as to its subject matter, whether written or oral,
with the exception of (1) the Exclusive License

- 14 -



--------------------------------------------------------------------------------



 



Agreement; (2) the Assignment Agreement; (3) the 2001 Research Agreement, as
amended by this Confidential Settlement Agreement and the Exclusive License
Agreement; (4) the 2003 Therapeutics Agreement, as amended by this Confidential
Settlement Agreement and the Exclusive License Agreement; (5) the Alnylam
License Agreement; and (6) the Amendment to the Alnylam License Agreement.
          15.6 Severability. Should a provision of this Confidential Settlement
Agreement be found to be void, illegal or unenforceable, the remaining
provisions of this Confidential Settlement Agreement will not cease to be
effective. The Parties shall negotiate in good faith to replace such void,
illegal or unenforceable provision by a new provision which reflects, to the
extent possible, the original intent of the Parties.
          15.7 Headings. The subject headings used in this Confidential
Settlement Agreement are included for purposes of convenience only, and shall
not affect the construction or interpretation of any provisions of this
document.
          15.8 Notices. Any notices to be given under this Agreement shall be
delivered personally, or sent by registered or certified mail, courier, fax or
e-mail, to the party at its address below or at such other address as may be
supplied in writing.
Notices as described above shall be provided to the following:
If to MAX PLANCK:
Managing Director
Max Planck Innovation GmbH
Amalienstr. 33
80799 Munich
Germany
If to ALNYLAM:
Alnylam Pharmaceuticals, Inc.
300 Third Street
Cambridge, MA 02142
Attn: General Counsel
If to MIT:
Massachusetts Institute of Technology
77 Massachusetts Ave.
Cambridge, MA 02139-4307
Attn: Office of the General Counsel
If to WHITEHEAD:
Vice President
Whitehead Institute

- 15 -



--------------------------------------------------------------------------------



 



Nine Cambridge Center
Cambridge, MA 02142-1493
If to UMASS:
Office of Technology Management
University of Massachusetts
222 Maple Avenue
Higgins Building, Suite 114
Shrewsbury, MA 01545
Attn: Executive Director
          15.9 Execution in Counterparts. This Confidential Settlement Agreement
may be executed and delivered in any number of counterparts. When each Party has
signed and delivered at least one counterpart to all other Parties, each
counterpart shall be deemed an original and all counterparts, taken together,
shall constitute one and the same agreement, which shall be binding and
effective on the Parties hereto. This Confidential Settlement Agreement shall
not become binding on the Parties hereto unless it has been executed by
authorized representatives of all Parties.

- 16 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have approved and executed this
Confidential Settlement Agreement as of the Effective Date.

              MAX-PLANCK-GESELLSCHAFT ZUR FÖRDERUNG DER WISSENSCHAFTEN e.V
 
           
 
  By:   /s/ Joe Gelies    
 
     
 
   
 
  Its:   Authorized Representative    
 
     
 
   
 
            MAX-PLANCK-INNOVATION GmbH    
 
           
 
  By:   /s/ Joe Gelies    
 
     
 
   
 
      Its: Managing Director    
 
     
 
   
 
            UNIVERSITY OF MASSACHUSETTS    
 
           
 
  By:   /s/ James P. McNamara, Ph.D    
 
     
 
   
 
  Its:   Executive Director, Office of Technology Management    
 
     
 
   
 
           
 
  and        
 
           
 
  By:   /s/ Deirdre Heatwole    
 
     
 
   
 
  Its:   General Counsel    
 
     
 
   
 
            ALNYLAM PHARMACEUTICALS, INC.    
 
           
 
  By:   /s/ Barry Greene    
 
     
 
   
 
  Its:   President and Chief Operating Officer    
 
     
 
   
 
            MASSACHUSETTS INSTITUTE OF TECHNOLOGY    
 
           
 
  By:   /s/ R. Gregory Morgan    
 
     
 
   
 
  Its:   VP & General Counsel    
 
     
 
   
 
            WHITEHEAD INSTITUTE FOR BIOMEDICAL RESEARCH    
 
           
 
  By:   /s/ Martin Mullins    
 
     
 
   
 
  Its:   Vice President    
 
     
 
   

- 17 -



--------------------------------------------------------------------------------



 



EXHIBIT A

 



--------------------------------------------------------------------------------



 



Exhibit A
ASSIGNMENT
     WHEREAS, MAX-PLANCK-GESELLSCHAFT ZUR FÖRDERUNG DER WISSENSCHAFTEN E.V., a
corporation duly organized and existing under the laws of Germany (“MPG”),
represents and warrants that it is the owner of 100% of the entire right, title
and interest in and to the TUSCHL II UNITED STATES PATENTS AND PATENT
APPLICATIONS, defined as the patents and patent applications filed in the United
States Patent and Trademark Office set forth in the attached Schedule A,
entitled “RNA Interference Mediating Small RNA Molecules” by Thomas Tuschl,
Sayda Elbashir, and Winfried Lendeckel, and any divisionals, continuations,
continuation-in-part applications directed to the same subject matter, continued
prosecution applications, reissues or reexaminations of any of the foregoing
filed in the United States Patent and Trademark Office. (For the avoidance of
doubt, TUSCHL II UNITED STATES PATENTS AND PATENT APPLICATIONS does not include
any Tuschl II patents or patent applications filed outside of the United States,
and no rights or interest in any such patents or patent applications are granted
under this Assignment.)
     WHEREAS, MASSACHUSETTS INSTITUTE OF TECHNOLOGY, a corporation duly
organized and existing under the laws of the Commonwealth of Massachusetts
(“M.I.T.”), WHITEHEAD INSTITUTE FOR BIOMEDICAL RESEARCH, a Delaware corporation
(“WHITEHEAD”), and the UNIVERSITY OF MASSACHUSETTS, a public institution of
higher education duly organized and existing under the laws of the Commonwealth
of Massachusetts (“UMASS”), each wish to acquire an undivided share of all
right, title and interest in and to the TUSCHL II UNITED STATES PATENTS AND
PATENT APPLICATIONS.
     WHEREAS, MPG wishes to transfer, convey and assign to each of M.I.T.,
WHITEHEAD and UMASS an undivided share of all right, title and interest in and
to the

 



--------------------------------------------------------------------------------



 



TUSCHL II UNITED STATES PATENTS AND PATENT APPLICATIONS, and to retain all
remaining right, title and interest in and to the TUSCHL II UNITED STATES
PATENTS AND PATENT APPLICATIONS for itself, so that MPG, M.I.T., WHITEHEAD and
UMASS shall be joint owners of the TUSCHL II UNITED STATES PATENTS AND PATENT
APPLICATIONS.
     NOW THEREFORE, for good and valuable consideration, the adequacy of which
is hereby acknowledged, MPG hereby transfers, conveys and assigns to each of
M.I.T., WHITEHEAD and UMASS an undivided share of all right, title and interest
in and to the TUSCHL II UNITED STATES PATENTS AND PATENT APPLICATIONS, including
but not limited to the right to sue for past, present and future infringement of
same. MPG retains an undivided share of all right, title and interest in and to
the TUSCHL II UNITED STATES PATENTS AND PATENT APPLICATIONS.

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, THROUGH the signatures of their authorized
representatives below, the parties hereto have caused this Assignment to be made
and executed as of this 14th day of March, 2011.

              MAX-PLANCK-GESELLSCHAFT ZUR FÖRDERUNG DER WISSENSCHAFTEN e.V
 
           
 
  By:   /s/ Joe Gelies    
 
     
 
   
 
  Its:   Authorized Representative    
 
     
 
   
 
            MASSACHUSETTS INSTITUTE OF TECHNOLOGY    
 
           
 
  By:   /s/ R. Gregory Morgan    
 
     
 
   
 
  Its:   VP and General Counsel    
 
     
 
   
 
            WHITEHEAD INSTITUTE FOR BIOMEDICAL RESEARCH    
 
           
 
  By:   /s/ Martin A. Mullins    
 
     
 
   
 
  Its:   Vice President    
 
     
 
   
 
            UNIVERSITY OF MASSACHUSETTS    
 
           
 
  By:   /s/ James P. McNamara, Ph.D.    
 
     
 
   
 
  Its:   Executive Director, Office of Technology Management    
 
     
 
   

- 3 -



--------------------------------------------------------------------------------



 



SCHEDULE A

 



--------------------------------------------------------------------------------



 



Schedule A
TUSCHL II UNITED STATES PATENTS AND PATENT APPLICATIONS

          U.S. Application No.   U.S. Patent No.
10/433,050
       
10/832,248
    7,078,196  
10/832,257
       
10/832,432
    7,056,704  
11/142,865
       
11/142,866
       
11/634,138
       
11/634,129
       
12/260,443
       
12/537,602
       
12/537,632
       
12/591,829
       
12/683,070
       
12/683,081
       
12/794,071
       
12/819,444
       
12/834,311
       
12/835,086
       
12/838,786
       
12/879,300
       
12/897,374
       

 



--------------------------------------------------------------------------------



 



EXHIBIT B

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Exhibit B has been filed separately as Exhibit 10.3 to the Company’s Quarterly
Report on Form 10-Q for the fiscal period ended March 31, 2011 and is
incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



EXHIBIT C

 



--------------------------------------------------------------------------------



 



Exhibit C
Tuschl I and II Prosecution Guidelines
General Principle:
Maximize the commercial potential of the T1 and T2 inventions by prosecuting
their respective United States patent applications in a manner that leads to
valid and enforceable T1 and T2 claims that are not substantially different in
scope than those currently pending.
Specifics
     1. The parties shall agree to execute the necessary documents to create
common ownership of the T1 and T2 patent families in the United States. When
common ownership is established, except as provided for herein, no party may
dedicate to the public or convey to any other party by assignment, license or
otherwise any interest that they acquired in T2 nor may they make any statements
that T2 intellectual property is free to be used for research purposes.
     2. Prosecution of T1 and T2 United States applications shall be undertaken
in a coordinated manner, controlled by Max Planck consistent with the guidelines
set forth in this document. The other parties shall have the right to comment on
all substantive prosecution matters and such comments shall be considered in
good faith by Max Planck. A law firm to be agreed upon by the parties would
prosecute T1 outside of the United States. UMass shall control prosecution of T1
outside the US in accordance with these guidelines, using such law firm to
oversee such prosecution. The other parties shall have the right to comment on
all substantive prosecution matters and such comments shall be considered in
good faith by UMass.
     3. Max Planck shall diligently prosecute the [**].
     4. A third party gatekeeper/arbiter shall be identified along with a
simple, speedy dispute resolution mechanism in the event there is disagreement
among the parties regarding the implementation of these rules and guidelines.
The arbiter shall initially be [TO BE AGREED BY THE PARTIES]. When a dispute
arises among the parties, the arbiter shall consider in good faith the
position(s) of each party in the dispute which the parties shall have at least
fifteen (15) days to submit to such arbiter. The arbiter shall render his/her
decision in an unbiased manner in accordance with the General Principles and
Specifics set forth in this document within five (5) business days of receiving
all relevant documentation from the parties and, at the arbiter’s discretion,
discussion with the parties; provided, however, that the arbiter shall hold no
ex parte meetings or substantive conversations with the parties without the
consent of all of the parties. In the event that the arbiter is no longer
willing or capable of serving in this function, a replacement shall be selected
as follows: each of the parties shall nominate five potential replacements and
any potential arbiter appearing on each of the relevant lists shall be the
arbiter and the parties shall attempt in good faith to secure such arbiter’s
services. In the event that there is more than one arbiter that appears on each
such list, the parties shall agree in good faith which arbiter to approach
first. In the event that there are no arbiters in common, the parties shall
repeat the process until an arbiter appears on each such list or all of the
parties can otherwise agree on an arbiter.

 



--------------------------------------------------------------------------------



 



     5. As soon as practical, an interview shall be arranged with the T1 and T2
patent examiners jointly to discuss both patent families in a coordinated
fashion to help optimize the prosecution strategy going forward. A
representative of each T1 owner shall be entitled to attend the interview.
     6. A prosecution roadmap shall be created consistent with the guidelines
above, for each pending patent family, taking into consideration the specific
issues raised in each case and subject to the right of the other parties to
comment and the dispute resolution mechanism. The parties acknowledge that any
such roadmap is subject to change and must be flexible.
     7. Where required, terminal disclaimers will be filed in both T1 and T2
patent applications.

 



--------------------------------------------------------------------------------



 



Exhibit D

 



--------------------------------------------------------------------------------



 



Exhibit D
US Tuschl I Patent Family

      Application No   Patent No
09/821,832
   
10/255,568
   
11/474,738
   
11/474,919
   
11/474,930
   
11/474,932
   
11/880,355
   
11/880,464
   
12/897,744
   
12/897,749
   
12/897,754
   
12/897,756
   
12/897,759
   
12/897,740
   
13/008,636
   
60/193,594
   
60/265,232
   

 



--------------------------------------------------------------------------------



 



EXHIBIT E

 



--------------------------------------------------------------------------------



 



Exhibit E
Non-US Tuschl I Patent Family

                  Country   Application No   Patent No
Australia
    2001249622       2001249622  
Australia
    2007214287          
Brazil
  PI01075365        
Canada
    2404890          
European Patent Convention
    1922870.9       1309726  
European Patent Convention
    10184711.9          
European Patent Convention
    10184520.4          
European Patent Convention
    10184660.8          
European Patent Convention
    08168152.0          
Hong Kong
    09107803.3          
Israel
    151928          
Israel
    192467          
Israel
    202350          
Japan
    2001-573036          
Korea, Republic of
    10-2002-7012832       10-0919786  
Korea, Republic of
    10-2010-7014840          
Korea, Republic of
    2008-7005061          
New Zealand
    553687       553687  
New Zealand
    522045       522045  
New Zealand
    572384          
Patent Cooperation Treaty
  PCT/US01/10188        
 
               
Austria
    01922870.9       E450621  
Belgium
    01922870.9       1309726  
Switzerland
    01922870.9       1309726  
Cyprus
    01922870.9       1309726  
Germany
    01922870.9       60140676.1  
Denmark
    01922870.9     DK/EP1039726  
Spain
    01922870.9       1309726  
Finland
    01922870.9       1309726  
France
    01922870.9       1309726  
United Kingdom
    01922870.9       1309726  
Greece
    01922870.9       3071392  
Ireland
    01922870.9       1309726  
Italy
    01922870.9     20941BE/2010  

 



--------------------------------------------------------------------------------



 



                  Country   Application No   Patent No
Liechtenstein
    01922870.9       1309726  
Luxemborg
    01922870.9       1309726  
Monaco
    01922870.9       1309726  
Netherlands
    01922870.9       1309726  
Portugal
    01922870.9       1309726  
Sweden
    01922870.9       1309726  
Turkey
    01922870.9     TR 201001272  

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT F

 



--------------------------------------------------------------------------------



 



Exhibit F
US Tusch1 II Patent Family

          U.S. Application No.   U.S. Patent No.
10/433,050
       
10/832,248
    7,078,196  
10/832,257
       
10/832,432
    7,056,704  
11/142,865
       
11/142,866
       
11/634,138
       
11/634,129
       
12/260,443
       
12/537,602
       
12/537,632
       
12/591,829
       
12/683,070
       
12/683,081
       
12/794,071
       
12/819,444
       
12/834,311
       
12/835,086
       
12/838,786
       
12/879,300
       
12/897,374
       

 



--------------------------------------------------------------------------------



 



EXHIBIT G

 



--------------------------------------------------------------------------------



 



Exhibit G
Non-US Tuschl II Patent Family

                  CountryName   Application No.   Patent Number
Albania
  EP 01985833.1       1407044  
Albania
  AL-P-2008-2819          
Australia
    2010212438          
Australia
            2002235744  
Australia
            2007203385  
Austria
          EP1407044
Belgium
          EP1407044
Brazil
  PI 0115814-7          
Canada
    2,429,814          
China (People’s Republic)
    2009 10 148 888.2          
China (People’s Republic)
    2009 10 148 887.8          
China (People’s Republic)
    2009 10 148 886.3          
China (People’s Republic)
          ZL01820900.9
Cyprus, Republic of
          EP1407044
Czech Republic
    2003-1839          
Denmark
          EP1407044
European Patent Convention
    10179952.6          
European Patent Convention
    10180025.8          
European Patent Convention
    10179947.6          
European Patent Convention
    07014533.9          
Finland
            1407044  
France
          EP1407044
Germany
          EP1407044

 



--------------------------------------------------------------------------------



 



                  CountryName   Application No.   Patent Number
Greece
          EP1407044
Hong Kong
    08105073.1          
Hong Kong
    10105412.7          
Hong Kong
    10105414.5          
Hong Kong
    10104709.2          
Hungary
  P03 02557          
India
  612/KOL NP/2003        
India
  2718/KOL NP/2010        
Ireland
          EP1407044
Israel
    155991          
Israel
    207727          
Italy
  EP 01985833.1   EP1407044
Japan
    2010-046471          
Japan
    2009-210276          
Japan
            4 095 895  
Japan
            4494392  
Latvia
          EP1407044
Liechtenstein
          EP1407044
Lithuania
          EP1407044
Luxembourg
          EP1407044
Macedonia
            1407044  
Mexico
            257426  
Monaco
            1407044  
Netherlands
  EP 01985833.1        
Netherlands
            1407044  
New Zealand
            525888  
Norway
    20032464          
Patent Cooperation Treaty
  PCT/EP01/13968        
Poland
  P 365784          
Poland
  P 384789          
Portugal
            1407044  
Republic of Korea
            872437  
Republic of Korea
            10-0909681  
Romania
            1407044  
Russian Federation
    2003119457       2322500  
Russian Federation
    2007131270          
Singapore
            96891  

- 2 -



--------------------------------------------------------------------------------



 



                  CountryName   Application No.   Patent Number
Slovenia
            1407044  
South Africa
            2003/3929  
Spain
            1407044  
Sweden
            1407044  
Switzerland
          EP1407044
Turkey
            1407044  
United Kingdom
          EP1407044

- 3 -



--------------------------------------------------------------------------------



 



EXHIBIT H

 



--------------------------------------------------------------------------------



 



Exhibit H
SETTLEMENT AGREEMENT
     This Settlement Agreement is entered into as of the Effective Date by and
between Max-Planck-Gesellschaft zur Förderung der Wissenschaften e. V. (“MPG”),
Max-Planck-Innovation GmbH (“MI”) (collectively referred to herein as “Max
Planck”), and Alnylam Pharmaceuticals, Inc. (“Alnylam”), on the one hand, and
Wolf, Greenfield & Sacks, PC (“Wolf Greenfield”), on the other hand.
     This Settlement Agreement is made with respect to the lettered recitals
below. The Definitions set forth in Section 1 below apply to the recitals.
     A. WHEREAS, MPG and Wolf Greenfield are parties to the Litigation;
     B. WHEREAS, the Parties deem it to be in their best interests and to their
mutual advantage to settle their disputes on the terms and conditions set forth
in this Settlement Agreement, without admitting liability;
     NOW, THEREFORE, in consideration of all of the terms and conditions of this
Settlement Agreement, the Parties agree as follows:
     1. Definitions. The following words and phrases shall have the meanings set
forth below solely for purposes of this Settlement Agreement.
          1.1 “Claims” shall mean any and all claims, counterclaims, actions,
causes of action, demands, costs, and charges of whatever nature, whether known
or unknown, including without limitation any and all claims to recover
attorneys’ fees and costs.
          1.2 “Effective Date” shall mean March 14, 2011.
          1.3 “Litigation” shall mean the civil action entitled
Max-Planck-Gesellschaft zur Förderung der Wissenschaften e.V. v. Wolf,
Greenfield & Sacks, PC, pending in the United States District Court for the
District of Massachusetts as Civil Action No. 1:09-CV-11168-PBS.
          1.4 “Party” shall mean MPG, MI, Alnylam or Wolf Greenfield, and when
used in the plural shall mean all of them.
     2. Releases, Covenants Not to Sue, and Dismissals.
          2.1 Releases by MPG, MI and Alnylam. MPG, MI, and Alnylam, on behalf
of themselves and their predecessors, successors, and assigns, do hereby now and
forever release and discharge Wolf Greenfield, and its predecessors, successors,
and assigns, and each of its respective current and former shareholders,
trustees, officers, directors, employees, agents, attorneys, insurers and
representatives (but only in the representatives’ capacities as such), from any
and all Claims concerning any act or omission occurring prior to or on the
Effective Date, including without limitation any and all Claims arising under,
related to, or connected in any way with the Litigation.

 



--------------------------------------------------------------------------------



 



          2.2 Releases by Wolf Greenfield. Wolf Greenfield, on behalf of itself
and its predecessors, successors, and assigns, does hereby now and forever
release and discharge MPG, MI, and Alnylam and their predecessors, successors,
and assigns, and each of their respective current and former shareholders,
trustees, officers, directors, employees, agents, attorneys, insurers and
representatives (but only in the representatives’ capacities as such), from any
and all Claims concerning any act or omission occurring prior to or on the
Effective Date, including without limitation any and all Claims arising under,
related to, or connected in any way with the Litigation.
          2.3 Covenant Not to Sue. The Parties shall not now or at any time in
the future initiate any legal proceeding anywhere in the world asserting any
Claim released pursuant to Sections 7.1 and 17.2. Any Party that breaches the
obligations under this Section 7.5 (i) consents to the dismissal of such legal
proceeding and to the entry of a permanent injunction restraining the breaching
Party from initiating any future legal proceeding asserting any Claim released
pursuant to this Settlement Agreement; and (ii) shall be liable to the other
Party for their reasonable attorneys’ fees and costs incurred in securing the
dismissal of such legal proceeding and the entry of such permanent injunction.
          2.4 Dismissal of Litigation. Not later than three business days after
the earlier of (i) the entry by the District Court of the Vacatur requested in
the Joint Stipulated Motion filed pursuant to Section 2.5; or (ii) sixty
(60) days after the Effective Date, the Parties shall file a Stipulated Order of
Dismissal, in the form of Exhibit A attached hereto, requesting the District
Court to dismiss with prejudice the Litigation and all Claims asserted therein.
          2.5 Joint Stipulated Motion for Vacatur. Not later than three business
days after the Effective Date, MPG and Wolf Greenfield shall file the Joint
Stipulated Motion for Vacatur of the Court’s September 14, 2010 Memorandum and
Order (Dkt #108), in the form attached as Exhibit B hereto.
     3. Further Assurances. Each Party covenants and agrees that it shall
execute and deliver such other documents as may be required to implement any
provision of this Settlement Agreement.
     4. Limitation of Remedies. IN NO EVENT SHALL THE PARTIES, THEIR TRUSTEES,
DIRECTORS, OFFICERS, EMPLOYEES AND AFFILIATES BE LIABLE FOR INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND, FOR A BREACH OF THIS SETTLEMENT AGREEMENT,
INCLUDING ECONOMIC DAMAGES, ATTORNEYS’ FEES (EXCEPT AS PROVIDED IN SECTION 7.5),
DIRECT OR INDIRECT, OR INJURY TO PROPERTY OR LOST PROFITS, REGARDLESS OF WHETHER
THE PARTY OR PARTIES SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN
FACT SHALL KNOW OF THE POSSIBILITY OF THE FOREGOING.
     5. Confidentiality.
          5.1 Limitations on Disclosure. The Parties and their counsel shall
take all reasonable measures to ensure that the terms of this Settlement
Agreement remain strictly confidential and are not disclosed to any third party,
except as follows:

- 2 -



--------------------------------------------------------------------------------



 



               5.1.1 Pursuant to Order. The terms of this Settlement Agreement
may be disclosed pursuant to any order or subpoena requiring disclosure in any
legal proceeding, so long as the Party that has the disclosure requirement
provides the other Parties with written notice of such requirement not later
than [**] after first learning of such order or subpoena.
               5.1.2 Professional Advisers. The terms of this Settlement
Agreement may be disclosed to any Party’s attorney, accountant, auditor, or
insurer, but only so long as any such person or entity is informed of this
confidentiality provision and agrees in writing to take all reasonable measures
to keep the terms of this Settlement Agreement strictly confidential and prevent
their disclosure to any third party except as permitted by Section 5.1.3.
               5.1.3 Required by Law. The terms of this Settlement Agreement may
be disclosed as required by law, including but not limited to any disclosure
required to be made pursuant to the reporting obligations applicable to
nonprofit corporations or recipients of federal funds or as required by the
Securities Exchange Commission or other such regulatory authorities.
     6. Final and Binding Agreement. Each Party agrees that it has made such
investigation of all matters pertaining to this Settlement Agreement that such
Party deems necessary. Each Party agrees that it is not relying in any manner on
any statement, promise, representation or omission, whether oral or written,
express or implied, made by any person or entity, not specifically set forth in
this Settlement Agreement. Each Party acknowledges that, after execution of this
Settlement Agreement, such Party may discover facts different from or in
addition to those which it now knows or believes to be true. Nevertheless, each
Party agrees that this Settlement Agreement shall be and remain in full force
and effect in all respects, notwithstanding such different or additional facts.
This Settlement Agreement is intended to be, and is, final and binding on all
Parties, regardless of any allegation of misrepresentation, fraud, mistake of
law or fact, or any other circumstances whatsoever.
     7. Assignment. This Settlement Agreement is personal to the Parties and no
rights or obligations under this Settlement Agreement may be assigned by any
Party without the prior written consent of the other Parties.
     8. Compromise Agreement. This Settlement Agreement is a compromise and
settlement of disputed Claims and is not intended to be, nor shall be construed
as, any admission of liability or wrongdoing by any Party.
          9. Warranties and Representations.
          9.1 No Assignment of Claims. Each Party warrants and represents that
such Party has not sold, assigned, conveyed, pledged, encumbered, or otherwise
in any way transferred to any person or entity any Claim released by such Party
pursuant to this Settlement Agreement.
          9.2 Independent Advice. Each Party warrants and represents that it has
received or had the opportunity to obtain independent legal advice from such
Party’s attorney with respect to the rights and obligations arising from, and
the advisability of executing, this Settlement Agreement.

- 3 -



--------------------------------------------------------------------------------



 



          9.3 Due Authorization. Each Party warrants and represents that such
Party is fully entitled and duly authorized to enter into and deliver this
Settlement Agreement. In particular, and without limiting the generality of the
foregoing, each Party warrants and represents that it is fully entitled to grant
the releases, enter into the covenants, and undertake the obligations set forth
herein.
          9.4 Corporate Power. The Parties warrant and represent that they are
duly organized and validly existing, and that they have full corporate power and
authority to enter into this Settlement Agreement and carry out the provisions
hereof.
          9.5 Survival of Warranties. All warranties and representations set
forth in this Agreement shall survive the execution and delivery of this
Settlement Agreement.
     10. General Provisions.
          10.1 Choice of Law. This Settlement Agreement shall be governed by and
construed in accordance with the internal substantive laws of the Commonwealth
of Massachusetts as applied to contracts made and wholly performed within the
Commonwealth of Massachusetts without regard to its principles of choice of law.
Each Party agrees that it shall not argue to any court or other tribunal that
the substantive laws of the state Commonwealth of Massachusetts do not govern
the construction or enforcement of this Settlement Agreement.
          10.2 No Oral Modification. No provision of this Settlement Agreement
can be waived, modified, amended, or supplemented except in a writing that
expressly references this Settlement Agreement and is signed by an authorized
representative of each Party to be bound.
          10.3 No Construction Against Drafter. Because all Parties have
participated in drafting, reviewing, and editing the language of this Settlement
Agreement, no presumption for or against any Party arising out of drafting all
or any part of this contract shall be applied in any action whatsoever.
          10.4 Entire Agreement. This Settlement Agreement constitutes the
entire agreement and understanding between the Parties and supersedes all prior
agreements and understandings as to its subject matter.
          10.5 Headings. The subject headings used in this Settlement Agreement
are included for purposes of convenience only, and shall not affect the
construction or interpretation of any provisions of this document.
          10.6 Notices. Any notices to be given under this Agreement shall be
delivered personally, or sent by registered or certified mail, courier, fax or
e-mail, to the party at its address below or at such other address as may be
supplied in writing.
     Notices as described above shall be provided to the following:
If to Max Planck:

- 4 -



--------------------------------------------------------------------------------



 



Managing Director
Max Planck Innovation GmbH
Amalienstr. 33
80799 Munich
Germany
If to Alnylam:
Alnylam Pharmaceuticals, Inc.
300 Third Street
Cambridge, MA 02142
Attn: General Counsel
If to Wolf Greenfield
Jason Honeyman
WOLF, GREENFIELD & SACKS, PC
600 Atlantic Avenue
Boston, Massachusetts 02210-2206
Phone: (617) 646-8222
Fax: (617) 646-8646
jhoneyman@wolfgreenfield.com
          10.7 Execution in Counterparts. This Settlement Agreement may be
executed and delivered in any number of counterparts. When each Party has signed
and delivered at least one counterpart to all other Parties, each counterpart
shall be deemed an original and all counterparts, taken together, shall
constitute one and the same agreement, which shall be binding and effective on
the Parties hereto. This Settlement Agreement shall not become binding on the
Parties hereto unless it has been executed by authorized representatives of all
Parties.

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have approved and executed this Settlement
Agreement as of the Effective Date.

              MAX-PLANCK-GESELLSCHAFT ZUR FÖRDERUNG DER WISSENSCHAFTEN e.V
 
           
 
  By:   /s/ Joe Gelies    
 
     
 
   
 
  Its:   Authorized Representative    
 
     
 
   
 
            MAX-PLANCK-INNOVATION GmbH
 
           
 
  By:   /s/ Joe Gelies    
 
     
 
   
 
  Its:   Managing Director    
 
     
 
   
 
            ALNYLAM PHARMACEUTICALS, INC.
 
           
 
  By:   /s/ Barry Greene    
 
     
 
   
 
  Its:   President and Chief Operating Officer    
 
     
 
   
 
            WOLF, GREENFIELD & SACKS, PC
 
           
 
  By:   /s/ Jason Honeyman    
 
             
 
  Its:   Chairman of the firm    
 
           

- 6 -



--------------------------------------------------------------------------------



 



Exhibit A to Settlement Agreement

 



--------------------------------------------------------------------------------



 



IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

             
MAX-PLANCK-GESELLSCHAFT ZUR
    )      
FOERDERUNG DER WISSENSCHAFTEN e.V.,
    )      
 
    )      
Plaintiff
    )     CIVIL ACTION NO.
v.
    )     1:09-CV-11168-PBS
 
    )      
WOLF GREENFIELD & SACKS, PC,
    )      
 
    )      
Defendant.
    )      

MAX-PLANCK-GESELLSCHAFT ZUR FOERDERUNG DER
WISSENSCHAFTEN E.V. AND WOLF GREENFIELD & SACKS, PC’S
[PROPOSED] STIPULATED ORDER OF DISMISSAL
     Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiff
Max-Planck-Gesellschaft zur Foerderung der Wissenschaften e.V. (“Max Planck”)
and Defendant Wolf Greenfield & Sacks, PC (“Wolf Greenfield”), by their
attorneys, hereby stipulate and agree that this action be dismissed in its
entirety with prejudice and that all rights of appeal are waived. Each party
shall bear its own costs and attorney’s fees.
     IT IS SO STIPULATED.

 



--------------------------------------------------------------------------------



 



     
MAX-PLANCK-GESELLSCHAFT ZUR
  WOLF GREENFIELD & SACKS, PC
FOERDERUNG DER
   
WISSENSCHAFTEN E.V.
   
 
   
By its attorneys,
  By its attorneys,
 
   
/s/ Michael E. Mone
  /s/ Richard M. Zielinski
 
   
Michael E. Mone, BBO #351680
  Richard M. Zielinski, BBO #540060
Catherine A. Ryan, BBO #655821
  Timothy J. Dacey, BBO #111800
ESDAILE, BARRETT & ESDAILE
  Elizabeth K. Levine, BBO #658532
75 Federal Street
  GOULSTON & STORRS, P.C.
Boston, Massachusetts 02110
  400 Atlantic Avenue
Telephone: (617) 482-0333
  Boston, Massachusetts 02110-3333
 
  Telephone: (617) 482-1776
 
  Facsimile: (617) 574-4112
 
   
Dated: March __, 2011
   

IT IS SO ORDERED on this the ____ day of ___________________________, 2011.
___________________________
The Honorable Patti B. Saris
United States District Judge
District of Massachusetts
Boston Division

 



--------------------------------------------------------------------------------



 



Exhibit B to Settlement Agreement
Joint Motion for Vacatur

 



--------------------------------------------------------------------------------



 



IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

             
MAX-PLANCK-GESELLSCHAFT ZUR
    )      
FOERDERUNG DER WISSENSCHAFTEN e.V.,
    )      
 
    )      
Plaintiff
    )     CIVIL ACTION NO.
v.
    )     1:09-CV-11168-PBS
 
    )      
WOLF GREENFIELD & SACKS, PC,
    )      
 
    )      
Defendant.
    )      

MAX-PLANCK-GESELLSCHAFT ZUR FOERDERUNG DER
WISSENSCHAFTEN E.V. AND WOLF GREENFIELD & SACKS, PC’S
JOINT STIPULATED MOTION FOR VACATUR OF THIS COURT’S
SEPTEMBER 14, 2010 MEMORANDUM AND ORDER
     Whereas on September 14, 2010, this Court entered a Memorandum and Order in
the above-captioned case granting partial summary judgment to Plaintiff
Max-Planck-Gesellschaft zur Foerderung der Wissenschaften e.V. (“Max Planck”)
and granting partial summary judgment to Wolf, Greenfield and Sacks, PC (“Wolf
Greenfield”), Dkt. No. 108; and
     Whereas the September 14, 2010 Memorandum and Order is an interlocutory
order and this Court has not entered a final judgment in the above-captioned
case; and
     Whereas on December 22, 2010, Wolf Greenfield filed a motion for
reconsideration of the September 14, 2010 Memorandum and Order, Dkt. No. 125;
and
     Whereas the parties in this action have reached an agreement to settle all
claims and counterclaims;
     Max-Planck and Wolf Greenfield hereby jointly and respectfully request that
the Court’s September 14, 2010 Memorandum and Order be vacated.

 



--------------------------------------------------------------------------------



 



     
MAX-PLANCK-GESELLSCHAFT ZUR
  WOLF GREENFIELD& SACKS, PC
FOERDERUNG DER WISSENSCHAFTEN
   
E.V. By its attorneys,
   
 
   
/s/
  By its attorneys,
Michael E. Mone/BBO #351680
  /s/
MMone@ebelaw.com
  Richard M. Zielinski, BBO #540060
Catherine A. Ryan/BBO #655821
  Timothy J. Dacey, BBO #111800
ESDAILE, BARRETT & ESDAILE
  Elizabeth K. Levine, BBO #658532
75 Federal Street
  GOULSTON & STORRS, P.C.
Boston, Massachusetts 02110
  400 Atlantic Avenue
Telephone: (617) 482-0333
  Boston, Massachusetts 02110-3333
 
  Telephone: (617) 482-1776
 
  Facsimile: (617) 574-4112
 
   
Dated: March 14, 2011
   

CERTIFICATE OF SERVICE
     I hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice
of Electronic Filing and that all counsel of record are so registered.

                  /s/ Richard M. Zielinski       Richard M. Zielinski           

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT I

 



--------------------------------------------------------------------------------



 



Exhibit I
Exhibit I has been filed separately as Exhibit 10.4 to the Company’s Quarterly
Report on Form 10-Q for the fiscal period ended March 31, 2011 and is
incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



EXHIBIT J

 



--------------------------------------------------------------------------------



 



UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

     
MAX-PLANCK-GESELLSCHAFT ZUR FÖRDERUNG
   
DER WISSENSCHAFTEN e.V.,
   
MAX-PLANCK-INNOVATION
   
GmbH, and ALNYLAM PHARMACEUTICALS, INC.,
   
 
   
Plaintiffs,
   
 
   
v.
  Civil Action No. 09-CV-1 1116-PBS
WHITEHEAD INSTITUTE FOR BIOMEDICAL
   
RESEARCH, MASSACHUSETTS INSTITUTE OF
   
TECHNOLOGY, and BOARD OF TRUSTEES OF THE
   
UNIVERSITY OF MASSACHUSETTS,
   
 
   
Defendants.
   

STIPULATION FOR DISMISSAL

 



--------------------------------------------------------------------------------



 



     Pursuant to Federal Rule of Civil Procedure 41 (a), the parties in the
above-entitled action, by their attorneys, hereby stipulate and agree that this
action be dismissed in its entirety with prejudice and that all rights of appeal
are waived. Each party shall bear its own costs and attorney’s fees.
     IT IS SO STIPULATED.

     
MAX-PLANCK-GESELLSCHAFT ZUR
  WHITEHEAD INSTITUTE FOR BIOMEDICAL
FÖRDERUNG DER WISSENSCHAFTEN e.V.;
  RESEARCH
MAX-PLANCK-INNOVATION GmbH; and
ALNYLAM PHARMACEUTICALS, INC.
 
By its attorneys,

   
By their attorneys,
  /s/ Christopher M. Morrison        
 
   
 
  Christopher M. Morrison (BBO 651335)
/s/ Thomas F. Maffei        
  JONES DAY
Thomas F. Maffei (BBO 313220)
  175 Federal St., Suite 501
Scott McConchie (BBO 634127)
  Boston, MA 02110
GRIESINGER, TIGHE & MAFFEI, LLP
  (617) 449-6999
176 Federal Street Boston, Massachusetts
 
02110
  Glenn J. Pfadenhauer, pro hac
(617) 542-9900
  David C. Kiernan, pro hac

Morgan Chu, pro hac
  George A. Borden (BBO 552302)
WILLIAMS & CONNOLLY LLP
David I. Gindler, pro hac
  725 Twelfth Street, NW
Michael H. Strub, pro hac
  Washington, DC 20005
IRELL & MANELL A LLP
  (202) 434-5000
1800 Avenue of the Stars, Suite 900
 
Los Angeles, CA 90067
  THE UNIVERSITY OF MASSACHUSETTS
(310) 277-1010
 
MASSACHUSETTS INSTITUTE OF
  By its attorneys,
TECHNOLOGY
 
 
  /s/ Donald R. Ware          
By its attorneys,
  Donald R. Ware (BBO 516260)

  Barbara A. Fiacco (BBO 633618)
/s/ Daryl L. Wiesen           
  FOLEY HOAG LLP
Daryl L. Wiesen (BBO 634872)
  155 Seaport Boulevard Boston, MA 02210
GOODWIN PROCTER LLP
  (617) 832-1000
Exchange Place Boston, MA 02109-2881
 
(617) 570-1000
   
Fax: (617) 523-1231
   
 
   
Dated: March 14, 2011
   

- 2 -



--------------------------------------------------------------------------------



 



IT IS SO ORDERED on this the 21st day of March, 2011.

                  /s/ Patti B. Saris       The Honorable Patti B. Saris     
United States District Judge
District of Massachusetts
Boston Division     

- 3 -



--------------------------------------------------------------------------------



 



EXHIBIT K

 



--------------------------------------------------------------------------------



 



Contacts:
Alnylam Pharmaceuticals, Inc.
Cynthia Clayton Senior Director, Investor Relations and
Corporate Communications
617-551-8207
Amanda Sellers (Media)
Spectrum
202-955-6222 x2597
Draft — Not for Release
Alnylam Pharmaceuticals Reaches Settlement in Litigation Regarding Tuschl
Patents
Cambridge, Mass., March XX, 2011 - Alnylam Pharmaceuticals, Inc. (Nasdaq: ALNY),
a leading RNAi therapeutics company, today announced the signing of a global
settlement agreement among Alnylam, Max Planck Society (“Max Planck”), the
Whitehead Institute for Biomedical Research (“Whitehead”) and the University of
Massachusetts (“UMass”) resolving their ongoing litigation regarding the Tuschl
patents. The Massachusetts Institute of Technology (“MIT”), formerly a party to
the litigation, has also agreed to the terms of the settlement.
“Today’s settlement provides for a favorable resolution of this dispute for all
parties and significantly optimizes the successful prosecution of both the
Tuschl I and Tuschl II patent families, which together represent critical
innovations for the advancement of RNAi therapeutics as breakthrough medicines,”
said John Maraganore, Ph.D., Chief Executive Officer of Alnylam. “As for
Alnylam, this settlement enables continued focus on our business transformation
with advancement of innovative RNAi therapeutic products to patients.”
The litigation was initiated in June 2009 and scheduled for trial in March 2011
in the United States District Court for the District of Massachusetts in Boston,
Massachusetts. As part of the settlement agreement, Max Planck, Whitehead,
UMass, and MIT have agreed that future prosecution of the Tuschl I and Tuschl II
patent families in the United States should be coordinated and led by a single
party. Max Planck will assume that role, in addition to their ongoing leadership
in the continued prosecution of the Tuschl II patent family outside the United
States. UMass will lead future prosecution of the Tuschl I patent family outside
the United States. Further, Alnylam has granted UMass the right to sublicense
the U.S. Tuschl II patent family to Merck, subject to certain Alnylam
third-party obligations and other limitations, in exchange for a share of
certain future sublicense income.
“We are very pleased that the settlement provides for coordinated prosecution of
the Tuschl I and Tuschl II patent families in the United States that will
encourage further development of RNAi therapeutics,” said Whitehead Institute
Director David C. Page, M.D.
About RNA Interference (RNAi)
RNAi (RNA interference) is a revolution in biology, representing a breakthrough
in understanding how genes are turned on and off in cells, and a completely new
approach to drug discovery and development. Its discovery has been heralded as
“a major scientific breakthrough





--------------------------------------------------------------------------------



 



that happens once every decade or so,” and represents one of the most promising
and rapidly advancing frontiers in biology and drug discovery today which was
awarded the 2006 Nobel Prize for Physiology or Medicine. RNAi is a natural
process of gene silencing that occurs in organisms ranging from plants to
mammals. By harnessing the natural biological process of RNAi occurring in our
cells, the creation of a major new class of medicines, known as RNAi
therapeutics, is on the horizon. Small interfering RNAs (siRNAs), the molecules
that mediate RNAi and comprise Alnylam’s RNAi therapeutic platform, target the
cause of diseases by potently silencing specific mRNAs, thereby preventing
disease-causing proteins from being made. RNAi therapeutics have the potential
to treat disease and help patients in a fundamentally new way.
About Alnylam Pharmaceuticals
Alnylam is a biopharmaceutical company developing novel therapeutics based on
RNA interference, or RNAi. The company is leading the translation of RNAi as a
new class of innovative medicines with a core focus on RNAi therapeutics for the
treatment of genetically defined diseases, including ALN-TTR for the treatment
of transthyretin-mediated amyloidosis (ATTR), ALN-PCS for the treatment of
severe hypercholesterolemia, and ALN-HPN for the treatment of refractory anemia.
As part of its “Alnylam 5x15TM” strategy, the company expects to have five RNAi
therapeutic products for genetically defined diseases in advanced stages of
clinical development by the end of 2015. Alnylam has additional partner-based
programs in clinical or development stages, including ALN-RSV01 for the
treatment of respiratory syncytial virus (RSV) infection, ALN-VSP for the
treatment of liver cancers, and ALN-HTT for the treatment of Huntington’s
disease. The company’s leadership position on RNAi therapeutics and intellectual
property have enabled it to form major alliances with leading companies
including Merck, Medtronic, Novartis, Biogen Idec, Roche, Takeda, Kyowa Hakko
Kirin, and Cubist. In addition, Alnylam and Isis co-founded Regulus Therapeutics
Inc., a company focused on discovery, development, and commercialization of
microRNA therapeutics; Regulus has formed partnerships with GlaxoSmithKline and
sanofi-aventis. Alnylam has also formed Alnylam Biotherapeutics, a division of
the company focused on the development of RNAi technologies for application in
biologics manufacturing, including recombinant proteins and monoclonal
antibodies. Alnylam scientists and collaborators have published their research
on RNAi therapeutics in over 100 peer-reviewed papers, including many in the
world’s top scientific journals such as Nature, Nature Medicine, Nature
Biotechnology, and Cell. Founded in 2002, Alnylam maintains headquarters in
Cambridge, Massachusetts. For more information, please visit www.alnylam.com.
Alnylam Forward-Looking Statements
Various statements in this release concerning Alnylam’s future expectations,
plans and prospects, including without limitation, statements regarding
Alnylam’s expectations with respect to its “Alnylam 5x15” product strategy,
Alnylam’s views with respect to the outcome of this settlement, the likelihood
of issuance of patents in the United States or elsewhere, and the strength,
enforceability and validity of any patents that do issue constitute
forward-looking statements for the purposes of the safe harbor provisions under
The Private Securities Litigation Reform Act of 1995. Actual results may differ
materially from those indicated by these forward-looking statements as a result
of various important factors, including risks related to obtaining,

- 2 -



--------------------------------------------------------------------------------



 



maintaining and protecting intellectual property and Alnylam’s ability to
enforce its patents against infringers and to defend its patent portfolio
against challenges from third parties as well as those risks more fully
discussed in the “Risk Factors” section of its most recent quarterly report on
Form 10-K on file with the Securities and Exchange Commission. In addition, any
forward-looking statements represent Alnylam’s views only as of today and should
not be relied upon as representing its views as of any subsequent date. Alnylam
does not assume any obligation to update any forward-looking statements.

- 3 -